DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malackowski (US Pub 2017/0189125 with priority to 12/31/15).
Re claim 1: Malackowski discloses a method for defining a boundary surface for a robotic surgery system, comprising:
identifying at least a portion of an epidermal surface of a patent patient in an image dataset of an anatomy of the patient, wherein the dataset comprises at least one of a three-dimensional x-ray CT reconstruction and a three-dimensional MRI dataset [0040, 0057, 0062; see the MRI or CT scans used to create 3D models of patient anatomy, including a virtual object 210 corresponding to the skin];
generating a boundary surface based on the identified skin surface, where the  boundary surface corresponds to the epidermal surface of the patient [0057; see the data points 210 corresponding to the skin];
registering the image dataset and the boundary surface within a patient coordinate system [0057; see that the image data and the data points 210 of the skin are represented as registered merged data]; and
controlling a robotic arm to prevent at least a portion of the robotic arm from crossing the boundary surface [0061; see the virtual object that includes the skin as the “no-fly” zone that the robot is prevented from entered].
Re claim 6: The surface comprises a virtual three-dimensional surface that is offset from the epidermal surface of the patient [0057, Fig 4; see the other data points identified 204, 206, 208 that are offset from the skin]. 
Re claim 7: A portion of the boundary surface is extrapolated from the at least a portion of the skin epidermal surface identified in the image dataset [0061; see that data points 210 of the skin are then extrapolated to create an entire region to be avoided].
Re claim 8: Registering the image dataset and the boundary surface comprises correlating the image dataset and the boundary surface with a patient position that is determined using a motion tracking system [0007, 0057; see the registered merged data wherein the patient position is determined with the “localizer data” that is from a motion tracking system].
Re claim 10: The method includes at least: controlling the robotic arm comprises monitoring a position of the patient using a motion tracking system; and moving the robotic arm to maintain the robotic arm outside of the boundary surface in response to a movement of the patient detected by the motion tracking system [0060, 0061; see the motion tracking system to determine position of the patient and the instrument using markers 54, 56 58 wherein the arm avoids the “no-fly” zone to maintain the arm outside the boundary as the virtual object is continuously updated]
Re claim 24: Malackowski discloses a method of operating a robotic arm in a surgical robotic system, comprising:
defining a virtual three-dimensional volume over a surgical area of the a patient within a patient coordinate system of an image guided surgery system, the virtual three-dimensional volume is generated from an image dataset comprising at least one of a     three-dimensional x-ray CT reconstruction and a three-dimensional MRI dataset [0040, 0057, 0062; see the MRI or CT scans used to create 3D models of patient anatomy, including a virtual object 210 corresponding to the skin];
generating a boundary surface of the virtual three-dimensional volume based on an epidermal surface identified within the image dataset [0057; see the data points 210 corresponding to the skin wherein the data points are generated from the images];
tracking a location of the robotic arm within the patient coordinate system [0061; see the virtual object that includes the skin as the “no-fly” zone that the robot is prevented from entered by tracking the location of the robot arm at least through marker 58 at the end of the arm];  
determining whether a portion of the robotic arm is located within the virtual three-dimensional volume [0061; wherein the position of the instrument 30 on the robot arm is tracked, thereby determining whether or not it is in the “no-fly” zone]; and 
modifying an operating mode of the robotic arm based on the determination of whether a portion of the robotic arm is located within the virtual three-dimensional volume [0061; see that the instrument 30 and arm is prevented from entering the “no-fly” zone wherein the operating mode such as a direction of travel or the stopping of continued movement is a modified operating mode].
Re claim 25: Autonomous motion of the robotic arm is only enabled in response to determining that at least a portion of the robotic arm is located within the three-dimensional volume [0061; see the “autonomous mode” that is enabled only as the instrument 30 on the robot arm is within the 3D volume, which is the volume outside of the “no-fly” zone].

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Malackowski (US Pub 2017/0189125 with priority to 12/31/15) in view of Deuerling-Zheng et al (US Pub 2015/0279084 -previously cited).
Malackowski discloses all features except for applying an image segmentation process to the image dataset that include a thresholding operation based on radiodensity values associated with different portions of the image dataset. However, Deuerling-Zheng teaches of a C-arm X-ray device with the technique including applying an image segmentation process to the image dataset that include a thresholding operation based on radiodensity values associated with different portions of the image dataset (see claim 8 wherein segmenting comprises categorizing a 3D dataset based on radiodensity thresholds into a first portion and second portion corresponding to different tissue types). It would have been obvious to the skilled artisan to modify Malackowski, to include the segmentation technique as taught by Deuerling-Zheng, in order to facilitate the identification of the surface from which the boundary is based.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Malackowski (US Pub 2017/0189125 with priority to 12/31/15) in view of Crawford (US Pub 2016/0278875 -cited by applicant)
Re claim 9: Malackowski discloses controlling the robotic arm to prevent the arm and instrument from entering a “no-fly” zone but does not disclose tracking one or more marker devices fixed to the robotic arm. However, Crawford teaches of a robot arm with a surgical instrument wherein the robot arm 104 incudes tracking markers 118 to determine the positioning of the arm and instrument [0039; see the arm 104 and markers 118]. It would have been obvious to the skilled artisan to modify Malackowski, to track the arm with markers as taught by Crawford, in order to accurately position the instrument at the desired target.

Claims 29, 30, and 36 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Malackowski (US Pub 2017/0189125 with priority to 12/31/15) in view of Moses et al (US Pub 2008/0010706 -cited by applicant).
Re claims 29, 30: Malackowski discloses a method for performing robot assisted surgery, comprising: 
identifying a surface of an anatomical feature within a body of a patient in an image dataset of an anatomy of the patient wherein the image dataset comprises at least one of a three-dimensional x-ray CT reconstruction and a three-dimensional MRI dataset [0040, 0057, 0062; see the MRI or CT scans used to create 3D models of patient anatomy, including a virtual object 210 corresponding to the skin]; 
generating a boundary surface based on an epidermal surface identified within    the image dataset [0057; see the data points 210 corresponding to the skin wherein the data points are generated from the images]; 
registering the image dataset within a patient coordinate system [0057; see that the image data and the data points 210 of the skin are represented as registered merged data]; and
generating a virtual three-dimensional surface corresponding to the surface of the anatomical feature of the patient outside of the body of the patient within the patient coordinate system [0057; see the data points 210 corresponding to the skin wherein the data points are generated from the images].
Malackowski discloses all features except controlling a robotic arm to provide haptic feedback to a user as a portion of the robotic arm is moved over the virtual three-dimensional surface [0061; see the virtual object that includes the skin as the “no-fly” zone that the robot is prevented from entered]. However, Moses teaches of a method for controlling a surgical device on a robot arm wherein the arm is controlled such that haptic feedback is provided to the user depending on the location of a virtual object [0039; see the haptic device 30]. Moses also provides for increasing the degree of resistance as the user pushes the end effector [0008; see the increasing degree of resistance]. It would have been obvious to the skilled artisan to modify Malackowski, to provide haptic feedback as taught by Moses, in order to facilitate a surgery by allowing a user to quickly determine the position of the instrument relative to regions to avoid.
Re claim 36: Malackowski discloeses the image dataset comprises correlating the image dataset with a patient position that is determined using a motion tracking system [0007, 0057; see the registered merged data wherein the patient position is determined with the “localizer data” that is from a motion tracking system], and at least:
generating the virtual three-dimensional surface comprises displacing or projecting the surface of the anatomic feature identified within the image dataset to a second location within the patient coordinate system that is outside of the body of the patient [0057, 0060; see the data points 210 corresponding to the skin wherein the data points are generated from the images and where the data points are displaced when the virtual object is updated to a another/second location, wherein the skin surface is outside the body].

Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Malackowski (US Pub 2017/0189125 with priority to 12/31/15) in view of Moses et al (US Pub 2008/0010706 -cited by applicant) and Deuerling-Zheng et al (US Pub 2015/0279084 -previously cited).
Malackowski/Moses discloses all features except for the image dataset comprises an x- ray image dataset, and the surface of the anatomical feature is identified by applying an image segmentation process to the image dataset that comprises calibrating radiodensity values associated with different tissue types and applying a thresholding algorithm to the image dataset to identify transition points between the anatomical feature and the surrounding tissue. However, Deuerling-Zheng teaches that the image dataset comprises an x- ray image dataset, and the surface of the anatomical feature is identified by applying an image segmentation process to the image dataset that comprises calibrating radiodensity values associated with different tissue types and applying a thresholding algorithm to the image dataset to identify transition points between the anatomical feature and the surrounding tissue (see claim 8 wherein segmenting comprises categorizing a 3D dataset based on radiodensity thresholds into a first portion and second portion corresponding to different tissue types). It would have been obvious to the skilled artisan to modify Malackowski/Moses, to include the segmentation technique as taught by Deuerling-Zheng, in order to facilitate the identification of the surface from which the boundary is based.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-10, 24, 25, 29, 30, 34, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous specification objection, claim objection, and 112b rejections are withdrawn due to amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793